Stayton, Associate Justice.—
This suit was brought by Theodore Tobin, December the 4th, 1879, to recover damages for an injury to his person alleged to have been received by him on the 7th day of December, 1877, through the defective construction of the company’s road, and the careless management of the cars of the Houston & Texas Central Railway Company.
The statute of limitations .of one year was interposed as a defense by demurrer, and upon hearing the same was sustained and the cause dismissed.
It is claimed that at the time the injury was received there was no statute of limitation in force in this state applicable to the cause of action set out in the petition, and that the court erred in sustaining the demurrer.
The statute in force prior to the adoption of the Revised Statutes provided that “all actions for injuries done to the person of another, as of assault, battery, wounding or imprisonment, . . . shall be commenced and sued within one year next after the cause of such action or suit and not after.” We see no reason for holding that the statute above referred to was not applicable to every form of physical injury to the person, and the enumeration of particular classes of injuries named in the statute was not intended to limit the operation thereof, but only to give examples of classes of injuries which would be embraced in the language, “injuries done to the person of another.” But if this were not so it would not help the cause of plaintiff in error, for he complained of a “wounding” of his person, which is one of the examples given in the statute.
There being no error in the judgment of the court below, the same is affirmed.
Affirmed.